ROBINSON, J.
1. Where, in an application to have a freight rate revised, it is shown that the_ operating conditions of the movement of freight under such rate is normal and ordinary and a comparison of such rate with freight rates on the movement of the same kind of freight between a considerable number of points in the same general territory is made, a presumption will arise, in the absence of proof to the contrary, that the movements of freight between the various points of comparison, in respect to expense of operation, are normal and ordinary.
2. The mere expression of judgment by witnesses testifying as experts that freight rates are unreasonable, does not have such probative value as to outweigh established, concrete facts inconsistent with such expression.
Order affirmed.
(Marshall, CJ., Day, Allen, Kinkade and Matthias, JJ., concur. Jones, J. not participating.)